Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT
AND
FIRST AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT
DATED AS OF NOVEMBER 1, 2005

 

This FIRST AMENDMENT TO CREDIT AGREEMENT and FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (together with all Exhibits, Schedules and Annexes hereto,
this “Amendment”) is among KEY ENERGY SERVICES, INC., a Delaware corporation
(the “Borrower”), the GUARANTORS (as defined in the GCA), the LENDERS (as
defined in the Credit Agreement), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Lenders and other Secured Parties (in
such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS

 


1.                                       THE BORROWER, THE LENDERS, THE
ADMINISTRATIVE AGENT, WELLS FARGO FOOTHILL, INC., AS REVOLVING ADMINISTRATIVE
AGENT, LEHMAN BROTHERS INC. AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER AND THE
OTHER AGENTS PARTY THERETO, ENTERED INTO A CREDIT AGREEMENT, DATED AS OF
JULY 29, 2005 (TOGETHER WITH ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO, THE
“CREDIT AGREEMENT”).  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED IN THIS
AMENDMENT SHALL HAVE THE MEANINGS GIVEN THEM IN THE CREDIT AGREEMENT.


 


2.                                       THE BORROWER, THE GUARANTORS AND THE
COLLATERAL AGENT, ENTERED INTO A GUARANTEE AND COLLATERAL AGREEMENT DATED AS OF
JULY 29, 2005 (TOGETHER WITH ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO, THE
“GCA”).  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED IN THIS AMENDMENT OR
IN THE CREDIT AGREEMENT, SHALL HAVE THE MEANINGS GIVEN THEM IN THE GCA.


 


3.                                       THE BORROWER HAS REQUESTED THAT THE
LENDERS AMEND THE CREDIT AGREEMENT TO INCREASE THE LIMITATIONS ON PERMITTED
CAPITAL EXPENDITURES AND TO AMEND THE CREDIT AGREEMENT AND THE GCA TO CLARIFY
AND ADJUST CERTAIN PROVISIONS REGARDING RIGS AND VEHICLES AND THE REQUISITE
LENDERS HAVE AGREED TO SUCH PROPOSED AMENDMENTS, SUBJECT TO THE OTHER TERMS AND
CONDITIONS CONTAINED IN THIS AMENDMENT.


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.                                       AMENDMENTS TO CREDIT AGREEMENT. 
SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3 HEREOF, THE
CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


 


A)                                      THE DEFINITION OF “PERMITTED PERFECTION
EXCEPTION” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
AMENDING AND RESTATING CLAUSE (A) IN ITS ENTIRETY AS FOLLOWS:


 

“(a) personal property subject to a certificate of title act under which a
security interest may be perfected only by notation on the certificate of title
(i) with respect to Rigs (as defined in the Guarantee and Collateral Agreement),
without limitation as to amount until the date such perfection is required under
Section 6.15, (ii) with respect to any such personal property other than Rigs,
without limitation as to amount until such perfection is required under
Section 5.11 of the Guarantee and Collateral Agreement, (iii) at all times with
respect to Rigs and all such other personal property required to be perfected
under Section 5.11 of the Guarantee and Collateral Agreement with an aggregate
book value at the time of determination of not more than $5,000,000, and (iv) at

 

--------------------------------------------------------------------------------


 

all times with respect to Rigs and all such other personal property not required
to be perfected under Section 5.11 of the Guarantee and Collateral Agreement,
without limitation as to amount,”

 


B)                                     SECTION 7.7 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

Make or commit to make any Capital Expenditure, except (a) Capital Expenditures
of the Borrower and its Subsidiaries in the ordinary course of business not
exceeding $175,000,000 per annum for fiscal year 2005, $200,000,000 per annum
for fiscal year 2006 and $150,000,000 per annum for each fiscal year thereafter;
provided, that (i) up to $25,000,000 of such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any fiscal year shall be deemed made,
first, in respect of amounts permitted for such fiscal year as provided above
and second, in respect of amounts carried over from the prior fiscal year
pursuant to subclause (i) above, (b) Capital Expenditures made with the proceeds
of any Reinvestment Deferred Amount and (c) with respect to any fiscal year
following a fiscal year as to which the ECF Percentage is 0.0%, Capital
Expenditures in an amount equal to the Excess Cash Flow for the prior fiscal
year to the extent not used to make Restricted Payments pursuant to
Section 7.6(d) and (e) or Investments pursuant to Section 7.8(g), (h) or (m).

 


2.                                       AMENDMENT TO GCA.  SUBJECT TO THE
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3 HEREOF, THE GCA IS AMENDED
AS FOLLOWS:


 


A)                                      SECTION 4.10 OF THE GCA IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“4.10.                  Rigs and Vehicles.  The aggregate book value at any time
of (a) all Rigs as to which at such time Grantors have not complied in all
material respects with the actions required to be taken by paragraph 1 of
Schedule 6.15 of the Credit Agreement and (b) all Vehicles as to which at such
time Grantors have not complied in all material respects with the actions
required to be taken by Section 5.11 of this Agreement, is less than
$5,000,000.”

 


B)                                     SECTION 5.11 OF THE GCA IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“5.11                     Rigs and Vehicles.  With respect to any Rig or any
Vehicle which is a truck now or hereafter owned by a Grantor and with respect to
which a certificate of title has been issued, at the reasonable request of the
Collateral Agent, such Grantor agrees to take such action (or cause its
Subsidiaries to take such action), including endorsing certificates of title or
executing applications for transfer of title, as is reasonably required by
Collateral Agent to enable it to properly perfect and protect its lien on such
Rig or such Vehicles, or to transfer the same, if at any time the aggregate
value of such owned Rigs or such Vehicles exceeds $5,000,000.”

 


3.                                       CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF ALL THE AMENDMENTS CONTAINED IN SECTION 1 AND SECTION 2 OF THIS
AMENDMENT ARE CONDITIONED UPON SATISFACTION OF THE FOLLOWING

 

2

--------------------------------------------------------------------------------


 


CONDITIONS PRECEDENT (THE DATE ON WHICH ALL SUCH CONDITIONS PRECEDENT HAVE BEEN
SATISFIED BEING REFERRED TO HEREIN AS THE “AMENDMENT EFFECTIVE DATE”):


 


A)                                      THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SIGNED WRITTEN AUTHORIZATION FROM THE REQUIRED LENDERS TO EXECUTE THIS
AMENDMENT, AND SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT SIGNED BY EACH
OF THE BORROWER, THE GUARANTORS AND THE ADMINISTRATIVE AGENT;


 


B)                                     EACH OF THE REPRESENTATIONS AND
WARRANTIES IN SECTION 4 BELOW SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE AMENDMENT EFFECTIVE DATE; AND


 


C)                                      THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS, CERTIFICATES, OPINIONS AND APPROVALS
AS IT MAY REASONABLY REQUEST.


 


4.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS
FOLLOWS:


 


A)                                      AUTHORITY.  THE BORROWER HAS THE
CORPORATE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM
THIS AMENDMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE LOAN
DOCUMENTS (AS AMENDED HEREBY).  EACH OF THE GUARANTORS HAS THE CORPORATE OR
OTHER ORGANIZATIONAL POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER
AND PERFORM THIS AMENDMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER AND GUARANTORS OF THIS AMENDMENT AND THE LOAN DOCUMENTS (AS AMENDED
HEREBY) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN
AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ACTION OF SUCH PERSON.  NO
MATERIAL CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR
IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THIS AMENDMENT.


 


B)                                     ENFORCEABILITY.  EACH OF THIS AMENDMENT,
AND, AFTER GIVING EFFECT TO THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF EACH LOAN PARTY
THAT IS PARTY THERETO.  EACH OF THIS AMENDMENT AND EACH LOAN DOCUMENT AS AMENDED
HEREBY (I) CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY
HERETO, ENFORCEABLE AGAINST EACH SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) AND (II) IS IN FULL
FORCE AND EFFECT.  NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AMENDMENT OR THE PERFORMANCE OF THE LOAN DOCUMENTS (AS AMENDED HEREBY), NOR THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WILL ADVERSELY
AFFECT THE VALIDITY, PERFECTION OR PRIORITY OF THE COLLATERAL AGENT’S LIEN ON
ANY OF THE COLLATERAL OR ITS ABILITY TO REALIZE THEREON.  THIS AMENDMENT IS
EFFECTIVE TO AMEND THE CREDIT AGREEMENT AND THE GCA AS PROVIDED HEREIN.


 


C)                                      GUARANTY OBLIGATIONS.  EACH OF THE
UNDERSIGNED, OTHER THAN THE BORROWER AND THE ADMINISTRATIVE AGENT, IS A
GUARANTOR OF THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT AGREEMENT AND
HEREBY (I) ACKNOWLEDGES THAT NOTWITHSTANDING THE EXECUTION AND DELIVERY OF THE
FOREGOING AMENDMENT, THE OBLIGATIONS OF EACH OF THE UNDERSIGNED GUARANTORS ARE
NOT IMPAIRED OR AFFECTED AND ALL GUARANTIES GIVEN TO THE HOLDERS OF OBLIGATIONS
AND ALL LIENS GRANTED AS SECURITY FOR THE OBLIGATIONS CONTINUE IN FULL FORCE AND
EFFECT, AND (II) CONFIRMS AND RATIFIES ITS OBLIGATIONS UNDER THE GCA AND EACH
OTHER LOAN DOCUMENT EXECUTED BY IT.

 

3

--------------------------------------------------------------------------------


 


D)                                     REPRESENTATIONS AND WARRANTIES.  AFTER
GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY SUCH
REPRESENTATIONS AND WARRANTIES THAT, BY THEIR TERMS, ARE SPECIFICALLY MADE AS OF
AN EARLIER DATE) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF AS THOUGH MADE ON AND AS OF THE DATE HEREOF.


 


E)                                      NO CONFLICTS.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT, NOR THE PERFORMANCE OF AND
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF OR OF THE LOAN DOCUMENTS (AS
AMENDED HEREBY) BY ANY LOAN PARTY WILL, AT THE TIME OF SUCH PERFORMANCE,
(I) VIOLATE ANY REQUIREMENT OF LAW OR ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY
LOAN PARTY OR (II) RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN
(OTHER THAN LIENS CREATED BY THE LOAN DOCUMENTS) ON ANY OF THEIR RESPECTIVE
PROPERTIES OR REVENUES PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH
CONTRACTUAL OBLIGATION.


 


F)                                        NO DEFAULT.  BOTH BEFORE AND AFTER
GIVING EFFECT TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES A DEFAULT OR EVENT OF DEFAULT.


 


5.                                       REFERENCE TO AND EFFECT ON CREDIT
AGREEMENT AND GCA. 


 


A)                                      UPON AND AFTER THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT,
AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.  UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN
THE GCA TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE GCA, SHALL MEAN AND BE A REFERENCE TO THE GCA AS AMENDED
HEREBY.  THIS AMENDMENT IS A LOAN DOCUMENT.


 


B)                                     EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SECURITY DOCUMENTS AND ALL
OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT
OF ALL OBLIGATIONS UNDER AND AS DEFINED THEREIN.


 


C)                                      THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY SECURED PARTY UNDER ANY
OF THE LOAN DOCUMENTS, NOR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A
WAIVER OR AMENDMENT OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.


 


6.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE TO THIS AMENDMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AMENDMENT.


 


7.                                       SEVERABILITY.  ANY PROVISION OF THIS
AMENDMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

4

--------------------------------------------------------------------------------


 


8.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

ADMINISTRATIVE AGENT AND COLLATERAL
AGENT:

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Frank P. Turner

 

 

Name:

Frank P. Turner

 

Title:

Vice President

 

 

 

BORROWER:

 

 

 

KEY ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Richard J. Alario

 

 

Name:

Richard J. Alario

 

Title:

President and Chief Executive Officer

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

BROOKS WELL SERVICING, INC.

DAWSON PRODUCTION MANAGEMENT, INC.

KALKASKA OILFIELD SERVICES, INC.

KEY ENERGY DRILLING, INC.

KEY ENERGY SERVICES-CALIFORNIA, INC.

KEY ENERGY SERVICES-SOUTH TEXAS, INC.

KEY FOUR CORNERS, INC.

KEY ROCKY MOUNTAIN, INC.

Q SERVICES, INC.

Q.V. SERVICES, INC.

UNITRAK SERVICES HOLDING, INC.

WATSON OILFIELD SERVICE & SUPPLY, INC.

WELL-CO OIL SERVICE, INC.

WELLTECH EASTERN, INC.

WELLTECH MID-CONTINENT, INC.

YALE E. KEY, INC.

 

 

 

 

 

By:

 

/s/ Richard J. Alario

 

 

 

Name:

 

Richard J. Alario

 

 

 

Title:

 

Sole Director

 

 

 

 

 

 

DAWSON PRODUCTION TAYLOR, INC.

 

DAWSON PRODUCTION ACQUISITION CORP.

 

 

 

 

 

By:

 

/s/ William M. Austin

 

 

 

Name:

William M. Austin

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

MISR. KEY ENERGY SERVICES, LLC

 

MISR. KEY ENERGY INVESTMENTS, LLC

 

 

 

By:

/s/ Richard J. Alario

 

 

Name:

 

Richard J. Alario

 

 

 

Title:

 

President

 

 

--------------------------------------------------------------------------------


 

 

BROOKS WELL SERVICING BENEFICIAL, L.P.

           by the sole general partner,

           Brooks Well Servicing, Inc.

DAWSON PRODUCTION PARTNERS, L.P.

           by the sole general partner

           Dawson Production Management, Inc.

KEY ENERGY DRILLING BENEFICIAL, L.P.

           by the sole general partner,

           Key Energy Drilling, Inc.

Q.V. SERVICES BENEFICIAL, L.P.

           by the sole general partner,

           Q.V. Services, Inc.

UNITRAK SERVICES, L.P.

           by the sole general partner,

           UniTrak Services Holding, Inc.

WELLTECH MID-CONTINENT BENEFICIAL, L.P.

           by the sole general partner,

           WellTech Mid-Continent, Inc.

YALE E. KEY BENEFICIAL, L.P.

           by the sole general partner,

           Yale E. Key, Inc.

 

 

 

 

 

By:

/s/ Richard J. Alario

 

 

 

Name:

 

Richard J. Alario

 

 

 

Title:

 

Sole Director

 

 

--------------------------------------------------------------------------------


 

 

KEY ENERGY PRESSURE PUMPING SERVICES, L.P.

 

           by the sole general partner,

           Q Oil & Gas Services, LLC

Q PRODUCTION SERVICES, L.P.

           by the sole general partner,

           Q Oil & Gas Services, LLC

QUALITY OIL FIELD SERVICES, L.P.

           by the sole general partner,

           Q Oil & Gas Services, LLC

KEY ENERGY FISHING & RENTAL SERVICES, L.P.

           by the sole general partner,

           Q Oil & Gas Services, LLC

Q.V. SERVICES OF TEXAS, L.P.

           by the sole general partner,

           Q Oil & Gas Services, LLC

 

 

 

 

 

By:

/s/ Richard J. Alario

 

 

 

Name:

Richard J. Alario

 

 

 

Title:

 

Manager

 

 

--------------------------------------------------------------------------------


 

 

BROOKS WELL SERVICING, LLC

KEY ENERGY DRILLING, LLC

Q ENERGY SERVICES, L.L.C.

Q OIL & GAS SERVICES, LLC

Q.V. SERVICES, LLC

UNITRAK SERVICES, LLC

YALE E. KEY, LLC

WELLTECH MID-CONTINENT, LLC

 

 

 

By:

/s/ Richard J. Alario

 

 

Name:

 

Richard J. Alario

 

 

Title:

 

Manager

 

 

 

 

 

KEY ENERGY SHARED SERVICES, LLC

 

 

 

By:

/s/ Richard J. Alario

 

 

Name:

    Richard J. Alario

 

 

Title:

      Vice President

 

--------------------------------------------------------------------------------